 

Case 1:19-cv-07485-GBD Document 33 Filed 06/01/20 Page 1 of 1

Michael Faillace & Associates, P.C.

60 East 42" Street, Suite 4510
New York, New York 10165

michael@faillacelaw.com

BY ECF

Hon. Judge George B. Danig

United States District Judge

Employment and Litigation Attorneys

Telephone: (212) 317-1200
Facsimile: (212) 317-1620

 

 

USDC SDNY
DOCUMENT

ELECTRONICALLY FILED |
Doc #

 
 

 

 

Daniel Patrick Moynihan

DATE FILED:

 

United States Courthouse
500 Pearl St.
New York, NY [0007-1312

 

Re: Candido Cano et al v. Xing Fu, Inc. et al.;
Case No. 19-cv-07485-GBD

Your Honor:

1 am an attorney with the office of Michael Faillace & Associates, attorneys for Plaintiffs in the
above-referenced matter. I write to respectfully request a two-week extension to submit the motion for
settlement approval, which was due on May 22, 2020. This is the third request of its kind and is submitted
on consent. We apologize for the tardiness of this request.

The parties have been working diligently to finalize their settlement materials. The agreement has
been fully executed; however, the parties anticipate needing more time to complete their fairness motion.
As such, the parties respectfully request that the deadline to submit the motion for settlement approval be

extended by two weeks.

Respectfully Submitted,

/s/Michael Faillace

Michael Faillace

Michael Faillace & Associates, P.C.
Attorneys for Plaintiffs

Certified as a minority-owned business in the State of New York

 
